Citation Nr: 1222416	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  02-15 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 1, 1995, for the grant of service connection for major depression.

3.  Entitlement to an initial rating in excess of 10 percent for left foot osteoarthritis.  

4.  Entitlement to an initial rating in excess of 30 percent for major depression from September 1, 1995 to June 27, 2008.

5.  Entitlement to a rating in excess of 30 percent for major depression from June 28, 2008.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to major depression.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and the by the Appeals Management Center (AMC).  

In a September 2002 rating decision, the RO, in relevant part, denied the Veteran's claim for service connection for PTSD.  In December 2003, the Veteran and his spouse testified at a hearing before RO personnel, and, in June 2004, they testified before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

In a December 2004 decision, the Board granted service connection for osteoarthritis of the left foot and denied service connection for PTSD.  In that same decision, the Board remanded the Veteran's application to reopen a previously denied claim for service connection for an acquired psychiatric disorder to the RO for additional development.  

In a December 2004 rating decision, the AMC implemented the Board's decision by granting service connection and assigning an initial 10 percent rating for osteoarthritis of the left foot, effective September 1, 1995.  The Veteran appealed, requesting a higher disability rating.

The Veteran appealed the Board's December 2004 denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (the Court).  In December 2005, counsel for VA's Secretary and the Veteran's former attorney (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated later that month, the Court granted the motion and vacated the Board's decision denying service connection for PTSD.  In October 2006, the Board remanded the claim to the RO, via the AMC, for additional development consistent with the Joint Motion.

In a January 2009 rating decision, the RO granted service connection and assigned a 30 percent rating for major depression, effective June 27, 2008.  In March 2009, the Veteran filed a notice of disagreement with both the initial rating and effective date assigned.  In August 2009, the RO granted an effective date of September 1, 1995, for the grant of service connection for major depression.  In November 2009, the RO issued a statement of the case (SOC), which, although only listing the issue of the effective date, addressed both the effective date and the disability rating assigned for major depression.  In January 2010, the Veteran filed a substantive appeal.  In May 2012, the Veteran's attorney submitted additional evidence regarding these issues along with a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c)

The issues of an increased rating for major depression from June 28, 2008 and entitlement to a TDIU due to service-connected major depression are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  PTSD is not shown by the record.

2.  In a November 1992 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression.  He did not appeal this decision or submit new and material evidence within one year of the appeal period.  

3.  There was no formal application, informal application, or written intent to file an application to reopen the previously denied claim for service connection for an acquired psychiatric disorder prior to September 1, 1995.  

4.  The Veteran's left foot arthritis is manifested by X-ray evidence of two minor joint groups of the foot, but without evidence of incapacitating exacerbations; overall, the left foot disability is no more than moderately disabling.  

5.  For the period from September 1, 1995 to November 18, 1998, the Veteran's major depression was manifested by social isolation, irritability, memory problems, social anxiety, depression, panic attacks, insomnia, and poor concentration; the ability to establish or maintain effective or favorable relationships with people and the ability to obtain or retain employment was severely impaired; or, under the revised criteria, his major depression symptoms were productive of occupational and social impairment with deficiencies in most areas.  

6.  For the period from November 19, 1998 to June 27, 2008, the Veteran's major depression resulted in considerable impairment in the ability to establish or maintain effective or favorable relationships with people and considerable impairment industrial impairment; or, under the revised criteria, his major depression symptoms were productive occupational and social impairment with reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for an effective date earlier than September 1, 1995, for the award of service connection for major depression have not been met.  38 U.S.C.A. §§ 5107 , 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1 , 3.151, 3.155, 3.400 (2011). 

3.  The criteria for an initial rating in excess of 10 percent for left foot osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC) 5010 (2011). 

4.  The criteria for an initial 70 percent for major depression, for the period from September 1, 1995 to November 18, 1998, are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 (effective prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 (effective from November 7, 1996).

5.  The criteria for a 50 percent for major depression, for the period from November 19, 1998 to June 27, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 (effective prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 (effective from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the claims for higher ratings and for an earlier effective date arise from the Veteran's disagreement with the disability rating and effective date assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Regarding the claim for service connection for PTSD, the record reflects that the RO provided the Veteran with the notice required under the VCAA in a post-rating letter dated in November 2006.  The claim was later readjudicated in a July 2009 supplemental statement of the case (SSOC), thereby curing any timing deficiency with respect to this notice.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the claims herein decided have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, relevant military personnel records, records from the Social Security Administration, and VA treatment records.  He has also been afforded VA medical examinations on several occasions, most recently in April and August 2009, and the Board finds that the medical evidence is sufficient to make a determination on these claims.  

In addition, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection for PTSD and, more recently, granted him a 90-day abeyance to submit additional evidence with regard to the appeal.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits. 

Service Connection for PTSD

The Veteran asserts that he has PTSD as a result of several stressful events he experienced in service.  For the reasons explained below, the Board finds that the Veteran does not meet the criteria for a diagnosis of PTSD and therefore, his claim for service connection must be denied.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) . 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and the claimed stressor is consistent with the places, types, and circumstances of that veteran's service.  Despite the Veteran's contentions, the claimed stressor is simply not shown to be consistent with the places, types and circumstances of the Veteran's service. 

As noted, however, the diagnosis of PTSD is required before a grant of service connection can be made.

Shortly after separating from service and retiring from his civilian job, the Veteran began complaining of depression, anxiety, insomnia, and memory problems.  

An April 1992 VA medical certificate reflects that he was having difficulty dealing with retirement after 33 years.  A note was made to rule out anxiety disorder and to rule out dementia.  The report of a June 1992 VA examination reflects that the Veteran reported experiencing poor memory, lack of concentration, irritability, and fear after returning from the Persian Gulf.  The diagnosis was depression, not otherwise specified (NOS).  

A September 1994 VA medical certificate reflects that he reported that his worst experience was at the beginning of the war when a SCUD missile exploded near his camp and he was forced to spend 8 hours wearing a mask.  He reported insomnia, nightmares, and problems doing his work.  A note was made to rule out PTSD.  In September 1994, Dr. F. diagnosed PTSD.

A December 1994 VA outpatient record reflects that the Veteran and his wife were interviewed.  They reported that the Veteran had been nervous and unstable since returning from the Persian Gulf.  He reported experiencing social isolation, nightmares, irritability, memory problems.  On mental status evaluation, he appeared sad and expressed depressive ideas.  The examiner's opinion was that the Veteran presented a clinical picture of major depression.  

The Veteran's SSA records include a September 1995 report from Dr. Lugo who noted that the Veteran had depressive symptoms, a recent memory disorder, and a sleep disorder.  A November 1995 report by Dr. Carrasquillo reflects that the Veteran had a "nervous condition" after returning from the Persian Gulf War, which was manifested by marked irritability and lapses of memory.  In November 1995 letter, a VA physician (Dr. V.) also noted that the Veteran was receiving treatment for major depression with psychotic features and panic attacks.  

VA outpatient treatment records dated from April 1995 to November 1998 reflect that the Veteran was treated primarily for a diagnosis of major depression; however, several records also note a diagnosis of PTSD.  During this time period, the Veteran also attended group psychotherapy sessions.  

The report of a November 1998 VA PTSD examination reflects that the Veteran primarily complained of joint pain and a skin condition.  He said that he felt depressed because he did not want his grandchildren to get close to him because he thought his skin condition might be contagious.  He said that after returning from the Persian Gulf, he began having problems remembering things at work and opted to retire.  He did not mention any specific stressor from the Persian Gulf.  The examiner opined that the Veteran did not meet the criteria for PTSD and noted that the Veteran's treating physician (Dr. V.) had diagnosed the Veteran with major depression.  

VA outpatient treatment records dated from November 1998 to January 2004 reflect that the Veteran was treated primarily for a diagnosis of major depression.  In August 2001, he reported having intrusive memories and nightmares about the war.  In May 2002, it was noted that he had a diagnosis of PTSD in addition to major depression.  During this time period, he also attended group psychotherapy sessions.

During the December 2003 RO hearing and the June 2004 Board hearing, the Veteran said that he worked as a handyman in the 201st Evacuation Hospital at King Fahd Airport and saw casualties of the war.  He said he saw a lot of blood and individuals without arms and legs.

The report of the January 2004 VA examination reflects the Veteran's complaints of feeling sad, depressed, and irritable.  He reported a loss of interest in daily activities, a loss of energy, insomnia, an inability to concentrate, anxiety, restlessness, and tension.  He did not report nightmares or intrusive thoughts related to experiences in the Persian Gulf.  He also did not report any avoidant behavior related to traumatic experiences.  Regarding his military experiences, the Veteran said that the more stressing incidents occurred when the alarm sounded and they had to get under cover.  He said that they never came under enemy fire.  After reviewing the Veteran's claims file, the examiner opined that the veteran did not meet the criteria for a diagnosis of PTSD.  The examiner explained that the Veteran was never in a combat situation and did not appear anxious, depressed, or distressed when describing his experiences in the Persian Gulf.  He also did not report feelings of intense fear, helplessness, or horror while experiencing the events in the Persian Gulf.  There was no evidence of avoidance tendencies and no intrusive thoughts or memories.  The examiner opined that the Veteran met the criteria for a diagnosis of depressive disorder, NOS.  

VA outpatient treatment records dated from January 2004 to December 2007 reflect that the Veteran continued to receive psychiatric treatment.  His problem list included diagnoses of major depression and PTSD.  

In April 2008, the Veteran provided additional information regarding his claimed PTSD stressors (see VA Form 21-0781).  He said that when his unit arrived in Saudi Arabia, he was moved to Al Kohbar Towers for 15 days.  During that time, he said they were attacks with mortars and missiles daily.  He said that they had to spend 8 days in an underground parking area because of constant attack.  He said he also had emotional problems due to the siren and the having to wear a gas mask.  In March 2009, the Joint Services Records Research Center (JSRRC) (formerly Center for Unit Records Research (CURR)) confirmed that the Veteran's unit relocated to Khobar Towers during the Veteran's deployment and that a "SCUD Alert" was sounded and two explosions were heard.  

The report of a June 2008 VA examination for mental disorders reflects a diagnosis of major depression on Axis I.  No other mental conditions were found at that time.  The examiner opined that the Veteran's depression and anxiety symptoms were most likely related to service.  

The report of an April 2009 VA PTSD examination also reflects that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran had previously described his unit being attacked by SCUD missiles, but, at the time of the examination, he was unable to specify and describe in detail a severe traumatic event during his service.  The examiner also noted that when the Veteran was describing his military experiences, he did not appear anxious, distressed, or depressed.  He did not report feelings of intense fear, helplessness, or horror at the time he was in the Persian Gulf.  

In May 2012, the Veteran submitted copies of VA outpatient treatment records dated from February 2007 to August 2011.  These records reflect that the Veteran received ongoing treatment for major depression.  Although the computerized problem list continued to include a diagnosis PTSD, the only diagnosis given on Axis I was major depression.  

The Veteran also submitted a February 2012 report from Dr. Ruiz.  The Veteran reported that his unit was bombarded and that they had to spend 8 days in an underground parking garage.  He recalled problems with his gas mask and said he was very afraid.  He also recalled seeing mutilated soldiers in the hospital.  When he was describing these events, Dr. Ruiz said the Veteran became anxious, distressed, and had several crying spells.  Dr. Ruiz opined that the Veteran met the criteria for major depression disorder.  The diagnosis on Axis I was depressive disorder, NOS.  No other psychiatric diagnoses were given.  Dr. Ruiz opined that depression was a risk factor for dementia.  

The Veteran also submitted a May 2012 report from Dr. Costa who noted that the Veteran had a history of major depression.  The Axis I diagnosis was major depressive disorder, recurrent, severe, with psychotic features.  No other psychiatric diagnoses were given  

In this case, the weight of the medical evidence overwhelmingly reflects that the Veteran does not meet the criteria for a diagnosis of PTSD.  The VA examiners and the Veteran's private physicians agree that the Veteran meets the criteria for a diagnosis of major depression and that this diagnosis has been linked to his experiences in the Persian Gulf.  The VA examiners' opinions were based on a review of the claims file, an interview with the Veteran, and a mental status examination.  For this reason, the Board finds these opinions especially probative.   The Board notes that VA outpatient records have occasionally noted a diagnosis of PTSD; however, the vast majority of these records only note a diagnosis of major depression.  Furthermore, the diagnosis of PTSD was provided without any explanation for how the Veteran met the criteria for such a diagnosis. 

The Board has considered the Veteran's general averments that he has PTSD related to his experiences in service.  Although the Veteran is certainly competent to report his personal experiencing, including his psychiatric symptoms and his experiences during the Persian Gulf war, he is not competent to provide an opinion regarding a diagnosis in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The question of psychiatric diagnosis goes beyond a simple observable cause-and-effect type of relationship and requires medical training or expertise that the Veteran does not possess.  Id.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001). 

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Earlier Effective Date Claim

The Veteran argues that he is entitled to an effective date of April 26, 2001 for the grant of service connection for major depression.  (See May 2012 Appellant's Brief.)  For the reasons explained below, the Board rejects the Veteran's arguments and finds that an effective date earlier than September 1, 1995 for the grant of service connection for major depression is not warranted.

In May 1992, the Veteran filed an original claim for service connection for a "nervous condition."  A June 1992 VA examination indicated that the Veteran had a diagnosis of depression, NOS.  In a November 1992 rating decision, the RO denied the claim for service connection because there was no evidence that the Veteran's depression was incurred in or related to military service.  The Veteran was notified of this denial in a letter later that month but did not appeal, and he did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board notes that the Veteran does not dispute the finality of the November 1992 rating decision.  (See May 2012 Appellant's Brief.)  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. §§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Additionally, under 38 C.F.R. § 3.155(a) (2011), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p) (2011).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18  (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In making all determinations, the Board must consider all of the evidence, including evidence received prior to any previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Here, the Veteran's application to reopen the previously denied claim for service connection for an acquired psychiatric disorder was received on September 1, 1995.  The only correspondence received from the Veteran after the final denial in November 1992 was the Veteran's consent to have his records included in the Persian Gulf War Veterans Health Registry (dated in April 1993).  There was no informal or formal communication received that could be construed as an application for benefits prior to September 1, 1995.  Therefore, pursuant to 38 C.F.R. § 3.400(r), September 1, 1995 is the earliest possible effective for the reopened claim.

In his May 2012 Appellant's Brief, the Veteran's attorney argues that when service records, which were not previously obtained, are associated with the claims file in conjunction with an award of service connection, the effective date is the date entitlement arose or the date VA received the previously decided claim, whichever is later, and a Veteran may be entitled to retroactive evaluation.  See 38 C.F.R. § 3.156(c).  In support of this argument, he cites Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In Vigil, the Court determined that the Board erred in rejecting the application of 38 C.F.R. § 3.156(c) to a report generated by CURR that verified the Veteran's PTSD stressors and remanded the issue so that the Board could consider the Secretary's clarifying statement when assessing the applicability of this regulation.  The Court noted that if 38 C.F.R. § 3.156(c) applied, depending on the facts, the veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever was later.  Parenthetically, the Board notes the Secretary's clarifying statement was in reference to amendments that were made to 38 C.F.R. § 3.156(c).  See 71 Fed. Reg. 52455 (Sept. 6, 2006).  

The regulation in effect prior to September 2006 indicated that it was applicable to official service department records, which presumably have been misplaced, and corrections made to service records.  The revised regulation is broader.  Generally, the effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 . 

However, here, the change in regulation is a restatement of policy and not a liberalizing law or VA issue.  VA does not limit its reconsideration to misplaced service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008) quoting New and Material Evidence, 70 Fed. Reg. at 35, 388.  In Vigil, the Court made it clear that the regulation in effect prior to September 2006 did not limit the evidence that would allow a Veteran to obtain an effective date prior to the date of his reopened claim solely to misplaced records.  The Court held that records generated in response to a Veteran's request are contemplated by the criteria of 38 C.F.R. § 3.156(c). 

An award based all or in part on the records included in 38 C.F.R. § 3.156(c) is effective on the date entitlement arose or the date VA received the previously decided claim.  Vigil, 22 Vet. App at 66.

The Board has considered the Veteran's arguments, but does not find that 38 C.F.R. § 3.156(c) is applicable in this case.  The record does not show that any new service records received provided a basis, either whole or in part, for the award of service connection for major depression.  The Veteran's attorney generally asserts that the Veteran's claims file is out of order and that it is unclear when the service records were received, but he does not specify which service record provided a basis for the award.  The Veteran's service treatment records and military personnel records are unremarkable for any complaint, treatment, or diagnosis related to depression.  
The Board notes that a new report was received from CURR in March 2009 that verified one of the Veteran's claimed PTSD stressors, but this report was generated in connection with the Veteran's claim for service connection for PTSD and after the RO had already awarded service connection for major depression.  The new evidence that provided a basis for the award of service connection for major depression was the positive nexus opinion provided by the June 2008 VA examiner and not the receipt of a service department record.

Based on the foregoing, the preponderance of the evidence is against the claim for an effective date earlier than September 1, 1995, for the award of service connection for major depression.  As such, the benefit-of-the-doubt rule is not for application and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

1.  Left Foot Osteoarthritis

The Veteran's left foot osteoarthritis has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis.  Traumatic arthritis is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  A 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints.  Multiple involvements of the interphalangeal, metacarpal and carpal, joints of the upper extremities, or the interphalangeal, metatarsal and tarsal, joints of the lower extremities are considered groups of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45(f). 

A December 1994 VA bone scan showed varying degrees of degenerative joint disease in the hands, feet, knees, and lumbar spine.  Specifically, the radiology report noted minimal hallux valgus deformity of the feet associated with mild degenerative joint disease at both 1st metatarsophalangeal (MTP) joints, as well as in the 2nd, 3rd, and 4th distal interphalangeal (DIP) joints.

A November 1995 report from Dr. Carrasquillo notes the Veteran's complaints of generalized joint pain.  It was noted that range of motion was diminished in all joints; however, no specific complaints or findings were made regarding the Veteran's left foot.

The report of a March 1997 VA joints examination reflects that the Veteran's complaints of pain in all joints of his arms and legs.  On physical examination, there was moderate crepitation in all joints of the upper and lower extremities, but no instability, tenderness, or muscle atrophy.  It was noted that he had complete range of motion in all joints in the upper and lower extremities, except for both shoulders.  No specific complaints or findings were made regarding the Veteran's left foot.

An August 2001 VA outpatient treatment record notes that the Veteran complained of pain in both feet at the 1st MTP joints.  

The report of the August 2009 VA joints examination reflects the Veteran's complaints of left foot pain and difficulty standing and walking.  He said he had flare ups aggravated by standing or ambulation, which lasted about 3 hours and lasted several hours, but were alleviated by elevation and massage.  He reported that he did not use any crutches, brace, cane, or corrective shoes.  When asked to repeatedly stand on his heels and toes, pain was elicited at the left foot sole area, but there was no weakness or fatigue.  There was no swelling, erythema, edema, tenderness, callosities, or ankylosis of the left foot.  Range of motion of the left ankle was to 15 degrees on dorsiflexion with pain in the last 10 degrees; the examiner noted a functional loss of 10 degree due to pain.  On plantar flexion of the left foot, range of motion was to 35 degrees with pain in the last 10 degrees; the examiner noted a functional loss of 10 degrees due to pain.  It was also noted that the Veteran had hallux valgus (a bunion) of around 5 degrees.  X-rays showed degenerative changes in the proximal interphalangeal (PIP) joints; bilateral enthesopathic changes at the Achilles tendon and plantar aponeurosis insertions; and atherosclerosis.  The diagnosis was osteoarthritis in the left foot.  

In this case, there is X-ray evidence of arthritis in two minor joint groups of the left foot; however, the record does not show any evidence of incapacitating exacerbations.  Although the Veteran reported that he had occasional flare-ups caused by prolonged standing or walking, the pain was alleviated by elevation and massages.  Therefore, the Board finds that a 20 percent rating is not warranted under Diagnostic Code 5003.

Diagnostic Code 5284, for foot injuries, other, provides for a 10 percent rating for moderate injuries of the foot, a 20 percent rating for moderately severe injuries of the foot, a 30 percent rating for severe injuries of the foot, and a 40 percent rating for actual loss of use of the foot.  38 C.F.R. § 4.71a.  Here, the Board finds that the Veteran's left foot arthritis is no more than moderately disabling.  Although the Veteran has some tenderness of the left foot after repeatedly standing on his toes and heels, there was no swelling, erythema, edema or tenderness with range of motion and no evidence of abnormal weight-bearing.  Although the Veteran reported having difficulty with prolonged standing and ambulation, he does not require the use of any assistance devices.  Collectively, the Board finds that the Veteran's left foot symptomatology is more appropriately characterized as moderate in nature rather than moderately severe or severe.  

The Board has considered other diagnostic codes applicable to the foot, but finds that none provide a basis for a rating in excess of 10 percent.  The record does not reflect that the Veteran has flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5276, 5278, and 5279, which provide for rating in excess of 10 percent, are not applicable.  

In addition, the Board has considered the Veteran's assertions as to his left foot symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also finds his statements to be credible, but that the medical findings elicited by skilled provisions are more probative and, for the reasons stated above, do not provide for a higher initial rating.  

2.  Major Depression

A.  Factual Background

An October 1995 VA group therapy record notes that the Veteran complained of increases social isolation, irritability, memory problems, social anxiety, and depression.  He was not homicidal or suicidal and did not have any psychotic symptoms.  The psychologist (Dr. M.) opined that the Veteran was unable to engage in productive employment.

A November 1995 private medical record from Dr. Carrasquillo reflects that the Veteran had a nervous condition manifested by irritability and a tendency to forget things.  

A November 1995 VA outpatient treatment record reflects that the Veteran presented with major depression, severe with psychotic features and panic attacks.  It was noted that he had impaired immediate memory and that the Global Assessment of Functioning (GAF) score was 41to 50.  He exhibited no insight about his condition.

A January 1996 VA outpatient treatment record notes that the Veteran was doing better with Xanax and Prozac.  He continued to have memory problems.  He had no depressive ideas, no self harm ideas, and no homicidal ideas.  It was noted that he had a major depressive episode and was in partial remission.  

An April 1996 VA outpatient treatment record reflects that the Veteran complained of poor concentration, insomnia, irritability, panic attacks, feelings of worthlessness and hopelessness, "crazy spells or visions of people".  On mental status examination, he had a sad facial expression and crying spells.  His affect and mood was depressed.  He had no suicidal or homicidal ideas and was oriented to person, place, and time.  Memory for immediate events and concentration was impaired.  He had no insight.  The assessment was major depression with psychotic features.  The treating physician (Dr. V.) indicated that there was severe impairment in social and family functioning and assigned a GAF score of 41 to 50.  

A May 1996 VA outpatient treat record reflects the Veteran was very upset and anxious.  He reported that he was unable to sleep the night before.  Otherwise, he said he was "doing well."  It was noted that he had no delusions, no depressive ideas, no ideas of reference, but that he had panic attacks.  

VA group therapy records dated from September 1995 to November 1996 reflect that the Veteran continued to experience depression, exacerbated by his skin condition, and tended to isolate himself.  It was noted that he had a good social and family support system and offered advice to others on improving marital relationships.  In August 1997, it was noted that although depressed, he seemed relative stable.  He had no new complaints and was not suicidal or homicidal.  A November 1997 VA outpatient treatment record reflects that his depression had a good response to medication.

A June 1998 VA outpatient treatment record reflects that the Veteran reported that he was doing well.  He had no delusions, no ideas of reference, no depressive ideas, no self harm ideas, no homicidal ideas, and no perceptual disorder.

In November 1998, it was noted that his mood was slightly improved and he participated in the planning of a group outing scheduled the following month.  

The report of a November 19, 1998 VA PTSD examination reflects that the Veteran primarily complained of joint pain and skin problems.  He said he got depressed because he did not want his grandchildren to get close to him because he thought his condition might be contagious.  He said that he worked as a handyman after returning from the Persian Gulf War, but was becoming increasingly forgetful and decided to retire.  On mental status examination, he was alert, aware of the interview situation and in full contact with reality.   His answers were relevant and coherent.  He had no delusions or hallucination, and was not overtly suicidal or homicidal.  He said he only slept several hours each night.  He said that he shared what he planted on his property with his neighbors, but tried to avoid situations where there were too many people around.  He said he tried to avoid groups and did not go to town.  He said he could not have an argument because he did not feel able to control himself.  His mood was mildly depressed.  He was oriented to person, place, and a time.  Although the Veteran referred to memory loss, there was no gross impairment.  His intellectual function was still average and his judgment was fair.  His insight was poor.  He was determined to be mentally competent to handle VA funds.  The examiner assigned a GAF score of 60-55.

A January 1999 VA Social and Industrial Survey reflects that the Veteran was not at home, but was interviewed later in the office.  He complained of depression and memory problems.  He said he did not like to go out and spent most of his time in a hammock.  He said his daily routine included walking for exercise, visiting one of his brothers, going to the bank or shop, and doing chores.  His neighbors were interviewed and stated that the Veteran seemed irritable and did not tend to communicate with them.  

A July 1999 VA outpatient treatment record reflects that the Veteran's major depressive disorder was in partial remission.  He was sleeping with medication, but still reported sad nightmares.  He endorsed worry, nightmares, disturbed sleep patterns, but did not exhibit self harm ideas or homicidal ideas.

An August 2001 VA outpatient treatment record reflects that the Veteran reported that he was doing well.  He was alert and oriented with no delusions, no ideas of reference, no depressive ideas, no self harm ideas, no homicidal ideas, no perceptual disorder affect, and no panic attacks.  He endorsed intrusive ideas, insomnia, and nightmares of war.  His mood was depressed and it was noted that he had good judgment and fair insight.  The assessment was improved depression.  In November 2001, he reported that he was doing well and had no intrusive recalls.  His mood was euthymic.  

A May 2002 VA outpatient treatment record reflects that the Veteran had no delusions, no ideas of reference, no panic attacks, no self harm ideas, no homicidal ideas, and no perceptual disorder.  He endorsed depressive ideas, lack of energy, anxiety, restlessness, intrusive ideas, disturbed sleep patterns, and nightmares.  His affect was depressed and his mood was anxious.  He was oriented to time, place, and person.  His memory was intact for past and recent events, his judgement was good and his insight was fair.  Dr. V assigned a GAF score of 55 and noted that the Veteran had been presenting significant distress and impairment in social, occupation, and family areas of functioning.  In July 2002, it was noted that he had anxiety and nightmares, but no depressive ideas.  His mood was anxious.  In October 2002, he reported depressive ideas and anxiety, but no panic attacks.  His affect was constricted and his mood was dysphoric.  Memory for past, present, and recent events were intact.  Dr. V assigned a GAF score of 50.  

A January 2003 VA outpatient treatment record reflects that the Veteran endorsed anxiety.  He had no delusions, no ideas of reference, no depressive ideas, no panic attacks, no self harm ideas, no homicidal ideas, and no perceptual disorder.  His affect was broad and his mood was euthymic.  He was oriented and exhibited good judgement and fair insight.  Dr. V. assigned a GAF score of 50.  In April 2003, the Veteran reported that he was doing well, but was out of Prozac and had been crying and reliving his Persian Gulf experiences.  His affect was broad and his mood was euthymic.  Dr. V assigned a GAF score of 65.  In July 2003, the Veteran reported that he was doing well.  There was no indication that he endorsed anxiety.  His mood was euthymic.  Dr. V assigned a GAF score of 65.  In October 2003, he endorsed depressive ideas, anxiety, lack of energy, restlessness, intrusive ideas, disturbed sleep pattern, and nightmares.  There were no delusions, no ideas of reference, and no panic attacks.  Dr. V. assigned a GAF score of 55 and indicated that the Veteran had been presenting significant distress and impairment in social, occupational, and family areas of functioning.  An October 2003 group therapy note reflects that the Veteran had learned not to fear his symptoms and to handle them better, but that he still had occasional panic attacks and still complained of insomnia, anxiety, hypervigilance, intrusive recollection of war experiences, a restricted range of affect, social isolation, and irritability.  

The report of a January 2004 VA examination reflects that the Veteran complained of feeling sad, depressed and irritable.  He endorsed a loss of interest in daily living activities, loss of energy, insomnia, an inability to concentrate, anxiety, restlessness, anxiety, and tension.  He did not report any marital problems or interpersonal problems in his social relations.  On mental status examination, he was appropriately dressed and cooperative.  He was spontaneous and established eye contact.  He was alert and aware of the interview situation and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  His thought process was coherent and logical.  There was no evidence of disorganized speech, delusions, or hallucinations.  He reported no phobias, obsessions, or suicidal ideas.  He reported occasional episodes of panic attacks.  His mood was anxious and depressed.  His affect was broad and appropriate.  His memory of recent, remote and immediate events was intact.  The examiner assigned a GAF score of 60 and opined that the Veteran had moderate symptoms and moderate difficulty in social and occupational functioning   

A February 2004 VA outpatient treatment record reflects that the Veteran reported insomnia and sleep disturbances.  He also endorsed social isolation.  He had no delusions, no ideas of reference, no depressive ideas, no panic attacks, no self harm ideas, no homicidal ideas, and no perceptual disorder.  His affect was broad and his mood was euthymic.  Dr. V. assigned a GAF score of 65.

A February 2007 VA outpatient treatment record reflects that the Veteran reported that he was out of medication, but doing well.  He had no depressive ideas, no panic attack, no self harm ideas, no homicidal ideas, and no perceptual disorder.  His affect was constricted and his mood was euthymic.  Dr. V. assigned a GAF score of 65.  

A December 2007 VA outpatient treatment record reflects that the Veteran reported that he had no medication for sleep and that he was having panic attacks.  He endorsed anxiety, insomnia, panic attacks.  There were no delusions, no ideas of reference, no depressive ideas, no self harm ideas, no homicidal ideas, no perceptual disorder.  His affect and mood were dysphoric.  He was oriented and memory for past, present, and recent events was intact.  His insight was good.  Dr. V. assigned a GAF score of 55.

A May 2008 VA outpatient treatment record reflects that the Veteran reported that he was doing well.  He said he had occasional panic attacks, mainly when hearing sirens or when someone approached him from behind.  He reported poor social activities.  His affect was broad and his mood was euthymic.  He was oriented in time, place, and person.  Memory for past, present, and recent events was intact.  Dr. V. assigned a GAF score of 65.  In August 2008, during a PTSD screening, he denied feeling hopeless about the present or future.

A June 27, 2008 VA examination report reflects that the Veteran said that he stayed at home and that his relatives visited him.  He later said that he watched television, went shopping with his wife and went around the island.  He reported having "fair" psycho social relations due to anxiety.  He later claimed his symptoms were severe and occurred daily.  He endorsed anxiety, insomnia, isolation, irritability, hopelessness, anhedonia, and crying spells.  On mental status examination, he was cooperative and appropriate.  His mood was anxious.  He was not able to do serial 7's and not able to spell a word forward and backward.  He was oriented but exhibited a paucity of ideas with preoccupation with one or two topics.  He had no delusions and understood the outcome of his behavior.  He did not interpret proverbs appropriately.  There was no obsessive/ritualistic behavior, no panic attacks, no homicidal thoughts, no suicidal thoughts.  His impulse control was good.  His mood was depressed.  It was noted there was no problem with activities of daily liver and that his remote, recent, and immediate memory was mildly impaired.  The examiner assigned a GAF score of 66 and opined that the Veteran's had moderate symptomatology.  The examiner opined that there was reduced reliability and productivity due to mental disorder symptoms, but not total occupational and social impairment.  

B.  Legal Criteria

The Veteran's major depression has been evaluated as 30 percent disabling, effective September 1, 1995, under 38 C.F.R. § 4.130, Diagnostic Code 9434, for major depressive disorder.  

During the pendency of the Veteran's claim, VA promulgated new regulations amending the rating criteria for mental disorders, effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  However, the Court of Appeals for Veterans Claims has held that the effective date rule, 38 U.S.C.A. § 5110(g), prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also, McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  Thus, the new regulations may only be applied from the date they became effective forward.  For the period through November 6, 1996, the Veteran's psychiatric disability must be rated under the older criteria, regardless of whether the new criteria are more favorable to his claim; while, for the period from November 7, 1996, forward, the Veteran's claim should be rated pursuant to the set of criteria which is more favorable to his claim.  See DeSousa, 10 Vet. App. at 467; VAOPGCPREC 3-2000. 

Prior to November 7, 1996, the rating criteria for rating psychoneurotic disorders, to include major depressive disorder (Diagnostic Code 9405), provided as follows: 

A 30 percent rating is assignable upon a showing of definite impairment in the ability to establish or maintain effective and wholesome relationships with people; the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite social impairment.  38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).  The term "definite" is defined as "distinct, unambiguous, and moderately large in degree," and as representing a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301   (1993). 

A 50 percent rating is assignable when the ability to establish and maintain effective or favorable relationships with people is considerably impaired, or when by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405. 

A 70 percent rating is assignable when the ability to establish and maintain effective or favorable relationships with people is severely impaired, or when the psychoneurotic symptoms are of such severity and persistence that there is severe impairment of the ability in the ability to obtain or retain employment.  Id. 

A 100 percent rating is assignable when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, or for totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; demonstrably unable to obtain or retain employment.  Id.  These criteria represent 3 independent bases for granting a 100 percent rating.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Under the General Rating Formula that became effective on November 7, 1996, psychiatric disorders other than eating disorders, to include major depressive disorder (Diagnostic Code 9434), are rated as follows: 

A 30 percent rating is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.132, Diagnostic Code 9434. 

A 50 percent rating is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In addition to the applicable rating criteria, in evaluating the Veteran's major depressive disorder, the Board has also considered the Global Assessment of Functioning (GAF) scores assigned, and the definition of those scores.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). 

C.  Analysis

In this case, the Board finds that the Veteran's major depression warrants a 70 percent rating for the period from September 1, 1995 to November 18, 1998, and a 50 percent rating for the period from November 19, 1998 to June 27, 2008.  Collectively, the evidence reflects that the Veteran's psychiatric symptoms were more severe in the years following discharge from service and retirement from his civilian job, but improved with medication and group therapy.  Therefore, staged ratings are appropriate in this case.  

At the outset, the Board notes that, in addition to major depression, the medical evidence reflects a diagnosis of dementia.  The Veteran has a long-standing history of complaints of memory impairment and forgetfulness dating back to original claim.  The Board points out that where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board notes that an April 2009 VA examiner indicated that the Veteran's dementia and depression were two separate and distinct while the Veteran's physicians have disagreed with this conclusion.  Prior to April 2009, however, the Veteran's health care providers made no attempt to distinguish the Veteran's cognitive impairment from his service-connected depression.  Hence, the Board has considered all of the Veteran's psychiatric symptoms, including cognitive impairment, in evaluating his service-connected major depression prior to June 28, 2008.  As explained below, the Board is remanding the evaluation of major depression from June 28, 2008, in part, for clarification of this issue.  

From September 1, 1995 to November 18, 1998, the Board finds that a 70 percent rating for major depression is warranted, noting that only the old rating criteria may be applied prior to November 7, 1996.  During this time period, the Veteran's major depression was primarily manifested by social isolation, irritability, memory problems, social anxiety, depression, panic attacks, insomnia, and poor concentration.  There are a few reports of psychotic features, but psychotic features were not consistently shown.  In November 1995 and April 1996, his symptoms were described as "severe" and a GAF score of 41 to 50 was assigned, indicative of serious symptoms or serious impairment in social, occupational or school functioning.  Overall, the Board finds that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired due to his major depression and that his psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

A higher, 100 percent rating is not warranted under the old criteria during this time period because although he described social isolation, his attitudes of all contacts except the most intimate were not so adversely affected as to result in virtual isolation.  He continued to participate in group therapy and offer marital advice to others.  The record suggests that he isolated himself partly because he thought his skin condition was contagious.  Furthermore, his psychoneurotic symptoms were not totally incapacitating, bordering on gross repudiation of reality.  In addition, although a VA psychologist opined that he was unable to engage in productive employment, the evidence overall does not suggest that his symptoms were so severe as to demonstrate an inability to obtain or retain employment.  In January 1996, it was noted that his depression was in partial remission.  In May 1996, he reported that he was "doing well" and had no depressive ideas.  

For similar reasons, the Board finds that a 100 percent rating is not warranted during this time period under the new criteria, which became November 7, 1996.  In addition to the evidence noted above, group therapy records noted that he had a good social and family support system and although depressed, seemed relatively stable.  In November 1997, it was noted that he his depression had a good response to medication.  In June 1998, he reported that he was "doing well" and had no depressive ideas.  In November 1998, it was noted that his mood was slightly improved during group therapy.  Overall, the record does not suggest total social and occupational impairment.  

For the period from November 19, 1998 to June 27, 2008, the Board finds that a 50 percent rating for major depression is warranted.  During this time period, the Veteran's symptoms were manifested primarily by recurrent depression, irritability, social isolation, memory problems, poor concentration, sleep disturbances, with periodic episodes of panic attacks.  Overall, his symptoms during this time period can best be described as no more than moderate in nature.  In November 1998, it was noted that he was only "mildly" depressed.  At times, he endorsed depressive ideas, but at other times his mood was euthymic - indicating that while he had recurrent depression, it was not constant.  The January 2004 VA examiner opined that the Veteran had "moderate" symptoms and "moderate" difficulty in social and occupational functioning.  The June 2008 VA examiner opined that there was reduce reliability and productivity due to psychiatric symptoms, which is consistent with the new criteria for a 50 percent rating.  Overall, the Board finds that the Veteran's symptoms during this time periods are best described as resulting in "considerable" impairment under the old criteria or occupational and social impairment with reduced reliability and productivity under the new criteria, consistent with a 50 percent rating.  

Furthermore, GAF scores assigned by his VA treating physician and by VA examiners primarily ranged from 55 to 65, which is indicative of moderate or mild symptomatology and are contemplated in the 50 percent rating.  

The Board finds, however, that a higher, 70 percent rating for major depression is not warranted for the period from November 19, 1998 to June 27, 1008.  As noted above, collectively, the Veteran's symptoms during this time reflect no more than moderate impairment.  The Board has considered the opinions of Drs. Ruiz and Cesta that the Veteran was severely impaired and had been unable to work due to major depression since his discharge from service, but does not find this opinion to be probative.  The Board notes that Dr. Cesta reviewed the medical records, but did not interview the Veteran.  Therefore, his opinion has little probative value.  Here, the contemporaneous medical records are more probative as to the severity of the Veteran's symptoms over the course of years rather than the after the fact conclusions of Drs. Cesta and Ruiz.  In this case, the VA records of treatment and evaluation are more probative, and, for the reasons stated above, do not reflect a level of impairment consistent with a 70 or 100 percent rating under the old or new rating criteria.  

In addition, the Board has considered the Veteran's assertions as to his major depression symptomatology, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also finds his statements to be credible, but that the medical findings elicited by skilled provisions are more probative and, for the reasons stated above, do not provide for higher ratings.  

3.  Both Increased Rating Claims

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted. 

In sum, the Board finds that an initial rating in excess of 10 percent for a left foot osteoarthritis is not warranted.  A higher, 70 percent rating for major depression is warranted for the period from September 1, 1995 to November 18, 1998, and a higher, 50 percent rating is warranted for the period from November 19,1998 to June 27, 2008.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for PTSD is denied.

An effective date earlier than September 1, 1995, for the award of service connection for major depression is denied. 

An initial rating in excess of 10 percent for left foot osteoarthritis is denied.

A 70 percent rating for major depression for the period from September 1, 1995 to November 18, 1998 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

A 50 percent rating for major depression for the period from November 19, 1998 to June 27, 2008 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

The Board finds that another VA examination is needed to assess the severity of the Veteran's major depression for the period from June 28, 2008.

During this time period, the Veteran's VA outpatient treatment records reflect that he generally reported that he was doing well, denied depressive ideas, and often appeared euthymic.  On a few occasions he reported having panic attacks.  He was assigned GAF scores of 55 or 65.

The report of an April 2009 VA PTSD examination reflects diagnoses of dementia, NOS, and depressive disorder, NOS, by history.  The examiner stated that the Veteran's cognitive impairment overshadowed his psychiatric symptoms and that the two diagnoses were separate and distinct entities with no relation to one another.  The examiner assigned a GAF score of 55 for dementia and assigned a GAF score of 0 for depressive disorder, which indicated that there was inadequate information.

The Veteran also submitted a report of psychological assessment conducted by Dr. Ruiz in February 2012.  The Veteran reported that he had poor memory and concentration, felt sad and depressed, had insomnia and frequent panic attacks, was irritable and avoided others.  He said he had a loss of interest for pleasure activities and a loss of energy and inability to concentrate.  His wife was present and confirmed these statements.  On mental status examination, the Veteran appeared anxious and restless with depressed mood and sad expression, speaking in a low tone of voice.  He had crying spells and suicidal ideas, although he denied homicidal or structures suicidal ideas.  There was no evidence of delusions, but occasional symptoms of hallucinations.   The Veteran affirmed having nightmares, irritability, restless, and hopelessness.  His affect was blunted and his concentration was poor.  There was no evidence of racing thoughts or ideas of reference.  He was oriented in person and place, but had difficulties remembering the date.  His judgment and insight were poor.  Dr. Ruiz diagnosed major depressive disorder on Axis I and assigned a GAF score of 45.  Dr. Ruiz opined that the Veteran's mental condition prevented him from holding a partial or fulltime job and that he had severe symptoms and had been totally impaired since discharge from service.  Dr. Ruiz also indicated that he disagreed with the April 2009 VA examiner's assessment that the Veteran's dementia/cognitive disorder and his depression were separate and distinct entities.  Dr. Ruiz noted that depression was a risk factor for dementia and submitted medical literature to support this conclusion.  

The Veteran also submitted a letter from Dr. Cesta dated in May 2012.  Dr. Cesta reviewed the Veteran's medical records, but did not interview him.  Dr. Cesta also indicated that he disagreed with the assessment that the Veteran's dementia overshadows his psychiatric symptoms.  He stated that there is a well-known relationship between depression and cognitive dysfunction commonly known as "pseudodementia."  Dr. Cesta reviewed and described the medical records as outlined above and essentially indicated that he disagreed with the GAF scores assigned and that the Veteran was much more severely impaired that GAF scores indicated.  Dr. Cesta provided a formal diagnosis of major depression, recurrent, severe, with psychotic features with a GAF score of 45 (current and within the last year).  He also listed a number of references to support his conclusions. 

In this case, the May 2012 psychological assessment suggests that the Veteran's major depression is worse than the most recent VA examination or VA outpatient treatment records.  In addition, there is a discrepancy in the record as to whether the Veteran's complaints of memory impairment and cognitive problems are related to a separate, nonservice-connected disability (i.e., dementia) or whether these problems are associated with his service-connected major depression.  Therefore, the Board finds that another VA examination is needed to evaluate the Veteran's major depression from June 28, 2008.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

In addition, the Board points out that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  

In this case, an October 1995 group therapy note notes that the Veteran was unable to engage in productive employment.  In addition, Dr. Ruiz and Dr. Cesta both opined that the Veteran has been unable to work due to major depression since he was discharged from service.  Therefore, the Board finds that the medical evidence raises the issue of a TDIU due to service-connected major depression.  However, as this matter has not been considered by the AOJ, and the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim, a remand is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of VA evaluation and/or treatment for the Veteran's psychiatric disability.  All records/responses received should be associated with the claims file.  

2.  After associating all outstanding records with the claims folder, the RO should arrange for another VA psychiatric examination to determine the severity of the Veteran's service-connected major depression. 

The examiner is asked to render an opinion as to whether the Veteran has a separate diagnosis of dementia that is unrelated to his major depression.  If so, to the extent possible, the examiner is asked to distinguish the symptomatology associated with his service-connected major depression from his nonservice-connected dementia.  The examiner should also comment on the degree of occupational and social impairment produced by the service-connected major depression. 

The examiner must review the medical records and assign a GAF score for major depression, if possible, and explain what the assigned score represents. 

In addition, the examiner should provide an opinion as to whether, without considering the Veteran's age or the impact of any nonservice-connected disability, it is at least as likely as not (50 percent probability or more) that his service-connected major depression precludes him from securing and following substantially gainful occupation consistent with his education and occupational background. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

3.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claim for an increased rating for his major depression.  

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


